DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Claims 16, 24, and 31 are allowable (as amended herein).  The restriction requirement among groups I-IX, as set forth in the Office action mailed on 2021-10-29, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 2021-10-29 is withdrawn.  Claims 19, 23, 27, 28, and 34 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); See also MPEP § 804.01.

Response to Amendment
The amendment filed 2022-04-06 has been entered and fully considered.

In light of applicant’s amendment, filed 2022-04-06, the 35 U.S.C. § 112(b) rejections have been withdrawn.

In light of applicant’s amendment, filed 2022-04-06, the claim elements of claim 16 are no longer interpreted under 35 U.S.C. § 112(f).


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Brady Garcea (Reg. 79075) on 2022-04-22.

Please replace the Claims as follows:
1-15. 	(Canceled)

16.	(Currently Amended) A sensitive content display control system comprising:
sensitive content settings logic, implemented at least in part in hardware, configured to receive a user indication whether the sensitive content display control system is to hide sensitive content;
user recognition logic, implemented at least in part in hardware, configured, while a computing device implementing the sensitive content display control system is implementing a power conserving technique to activate pixels located in only a portion of a display of the computing device, to:
receive user input selecting a selectable icon associated with an application that is selectable to initiate display of sensitive content associated with the application;
capture, using an under-display fingerprint sensor of the computing device, fingerprint data while the user input is being received; and
detect, using the captured fingerprint data and in response to the user indication to hide sensitive content, whether a person present at the computing device is an authorized user of the computing device; and
content display control logic, implemented at least in part in hardware, configured to hide, while the computing device is implementing the power conserving technique and in response to both the user indication to hide sensitive content and the person not being an authorized user of the computing device, sensitive content at the computing device.

17.	(Canceled) 

18.	(Canceled) 

19.	(Currently Amended) The system of claim 16, further comprising:
additional people presence detection logic, implemented at least in part in hardware, configured to determine, in response to the person being an authorized user of the computing device, whether one or more additional people are looking at the display of the computing device; and
wherein the content display control logic is configured to, in response to both the person being an authorized user of the computing device and one or more additional people looking at the display of the computing device, hide sensitive content at the computing device.

20.	(Currently Amended) The system of claim 16, wherein the content display control logic is further configured to display, while the computing device is implementing the power conserving technique and in response to the person being an authorized user of the computing device, sensitive content at the computing device.

21.	(Currently Amended) The system of claim 20, wherein the computing device is configured to continue to implement the power conserving technique while the user recognition logic receives the user input selecting the selectable icon, captures the fingerprint data, and detects whether the person is an authorized user of the computing device, and while the content display logic hides the sensitive content at the computing device and 

22.	(Canceled) 

23.	(Canceled) 

24.	(Currently Amended) A method comprising:
receiving, by a computing device, a user indication whether to hide sensitive content; and
while the computing device is implementing a power conserving technique to activate pixels located in only a portion of a display of the computing device:
receiving, by the computing device, user input selecting a selectable icon associated with an application that is selectable to initiate display of sensitive content associated with the application;
capturing, using an under-display fingerprint sensor of the computing device, fingerprint data while the user input is being received; 
detecting, using the captured fingerprint data and in response to the user indication to hide sensitive content, whether a person present at the computing device is an authorized user of the computing device; and
hiding, 

25-27.	(Canceled) 

28.	(Currently Amended) The method of claim 24, further comprising:
determining, in response to the person being an authorized user of the computing device, whether one or more additional people are looking at the display of the computing device; and
hiding, in response to both the person being an authorized user of the computing device and one or more additional people looking at the display of the computing device, sensitive content at the computing device.

29.	(Currently Amended) The method of claim 24, further comprising displaying, while the computing device is implementing the power conserving technique and in response to the person being an authorized user of the computing device, sensitive content at the computing device.

30.	(Currently Amended) The method of claim 29, wherein the receiving the user input selecting the selectable icon, the capturing the fingerprint data, the detecting whether the person is an authorized user of the computing device, the hiding the sensitive content at the computing device, and the displaying the sensitive content at the computing device are performed while the computing device is implementing the power conserving technique.

31.	(Currently Amended) A computing device comprising:
a display;
an under-display fingerprint sensor;
a processor; and
a computer-readable storage medium having stored thereon multiple instructions that, responsive to execution by the processor, cause the processor to perform acts including:
receiving a user indication whether to hide sensitive content; and
while implementing a power conserving technique to activate pixels located in only a portion of the display:
receiving user input selecting a selectable icon associated with an application that is selectable to initiate display of sensitive content associated with the application;
capturing, using the under-display fingerprint sensor, fingerprint data while the user input is being received;
detecting, using the captured fingerprint data and in response to the user indication to hide sensitive content, whether a person present at the computing device is an authorized user of the computing device; and
hiding, 

	32.	(Canceled) 

33.	(Canceled) 

34.	(Currently Amended) The computing device of claim 31, the acts further including:
determining, in response to the person being an authorized user of the computing device, whether one or more additional people are looking at the display of the computing device; and
hiding, in response to both the person being an authorized user of the computing device and one or more additional people looking at the display of the computing device, sensitive content at the computing device.

35.	(Currently Amended) The computing device of claim 31, the acts further including displaying, while the computing device is implementing the power conserving technique and in response to the person being an authorized user of the computing device, sensitive content at the computing device.

36.	(Currently Amended) The computing device of claim 31, wherein the receiving the user input selecting the selectable icon, the capturing the fingerprint data, the detecting whether the person is an authorized user of the computing device, the hiding the sensitive content at the computing device, and the displaying the sensitive content at the computing device are performed while the computing device is implementing the power conserving technique.

37.	(New) The system of claim 16, wherein the selectable icon is displayed in a location of the display situated above the under-display fingerprint sensor.

38.	 (New) The system of claim 16, wherein the user recognition logic is configured to detect whether the person is an authorized user of the computing device by comparing the captured fingerprint data to stored fingerprint data for the user.

39.	(New) The method of claim 24, wherein the under-display fingerprint sensor is situated under a portion of the display, and the selectable icon is displayed at the portion of the display. 

40.	(New) The method of claim 24, wherein the detecting whether the person is an authorized user of the computing device is performed by comparing the captured fingerprint data to stored fingerprint data for the user.

41.	(New) The method of claim 29, and wherein the receiving the user input selecting the selectable icon, the capturing the fingerprint data, the detecting whether the person is an authorized user of the computing device, the hiding the sensitive content at the computing device, and the displaying the sensitive content at the computing device are performed while a lock screen is displayed on the computing device.

42.	(New) The computing device of claim 31, wherein the under-display fingerprint sensor is situated under a portion of the display, and the selectable icon is displayed at the portion of the display. 

43.	(New) The computing device of claim 31, wherein the detecting whether the person is an authorized user of the computing device is performed by comparing the captured fingerprint data to stored fingerprint data for the user.

44.	(New) The computing device of claim 35, wherein the receiving the user input selecting the selectable icon, the capturing the fingerprint data, the detecting whether the person is an authorized user of the computing device, the hiding the sensitive content at the computing device, and the displaying the sensitive content at the computing device are performed while a lock screen is displayed on the display.


Allowable Subject Matter
Claims 16, 19-21, 24, 28-31, and 34-44 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office action, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  Specifically, based on an updated search and further consideration, the Examiner has been unable to locate prior art that would anticipate or render obvious the claimed invention as a whole.

Ranganathan et al. (US Pre-Grant Publication No. 20030135288-A1, hereinafter “Ranganathan”) teaches energy-aware software and hardware, including OLED displays that turns off pixels while providing privacy protection heuristics.  

Williams (US Pre-Grant Publication No. 20150079943-A1, hereinafter “Williams”) teaches selection on the lock screen of a notification corresponding to an application.  

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention.  For example, Ranganathan-Williams in combination do not disclose “while implementing a power conserving technique to activate pixels located in only a portion of the display: receiving user input selecting a selectable icon associated with an application that is selectable to initiate display of sensitive content associated with the application; capturing, using the under-display fingerprint sensor, fingerprint data while the user input is being received”, within the context of the claimed invention as a whole, as recited in Claim 1, as renumbered.
Although Ranganathan discloses power saving by turning off pixels, Ranganathan does not disclose receiving user input selecting a selectable icon associated with an application that is selectable to initiate display of sensitive content associated with the application as required by the claims.  Furthermore, the Examiner notes prior art teachings, such as Williams, which teaches selection on the lock screen of a notification corresponding to an application; however, the Examiner notes that Williams does not associate the pressing of the notification with collection of a fingerprint using an under-display fingerprint sensor.  Although such under-display fingerprint sensor is known in the art, such as indicated in the prior art rejection of the previous Office action, the prior art does not provide sufficient motivation to be modified and combined in such a way as to render obvious the claimed feature without the usage of impermissible hindsight reasoning.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436.  The examiner can normally be reached on Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491